DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response C – Amendment (“Response”), filed 23 February 2022, with respect to the rejection of claims 1, 8 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2015/0186892 A11 to Zhang et al. (“Zhang”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,741,026 B1 to Grassadonia et al. (“Grassadonia”) in view of United States Patent Application Publication No. 2020/0279265 A1 to Seal (“Seal”), United States Patent No. 10,664,819 B1 to Zafar et al. (“Zafar”) and United States Patent Application Publication No. 2015/0186892 A11 to Zhang et al. (“Zhang”).
1, 8 and 15, the claimed subject matter that is met by Grassadonia includes:
a method for handoff of a transaction for completion, the method comprising (Grassadonia: Fig. 3):
via a point-of-sale terminal (Grassadonia: Fig. 1, 122):
reading a payment instrument to obtain payment instrument data (Grassadonia: column 12, line 9-19 and Fig. 2, 201 and Fig. 3, 301); and
transmitting the payment instrument data to a server (Grassadonia: column 12, line 49-67 and Fig. 2, 202 and Fig. 3, 302).
via the server:
accessing a device identifier that corresponds to the payment instrument data (Grassadonia: column 13, lines 15-34);
transmitting a push notification to a guest device that corresponds to the device identifier (Grassadonia: column 13, lines 23-34 and column 15, lines 35-65);
upon acceptance of the push notification, displaying transaction details on the guest device (Grassadonia: column 13, lines 54-67 “In response to recognizing this request message, at block 215 the payment application 108 causes the mobile device 106 to display the transaction confirmation request to the customer, and to prompt the customer to indicate 
exclusively receiving transaction completion data that is entered via the guest device (Grassadonia: column 14, lines 13-53 and column 15, lines 35-65); and
completing the transaction and providing a notification to the POS terminal and the guest device that the transaction is complete (Grassadonia: column 14, lines 13-53).
Grassadonia teaches that in response to recognizing the push notification, a transaction confirmation request message is displayed (Grassadonia: column 13, lines 54-67), however Grassadonia fails to specifically teach 1.) upon acceptance of the push notification, simultaneously displaying transaction details on both the guest device and the POS terminal and 2.) notifies the POS terminal that completion of the transaction is via exclusive communications between the server and the guest device. The Examiner provides Seal to teach and disclose claimed feature 1.
The claimed subject matter that is met by Seal includes:
upon acceptance of the push notification, displaying transaction details on the guest device (Seal: ¶¶ 0092-0094 and Fig. 8, 404 and 822)
Grassadonia teaches a POS network system and method utilizing a mobile device. Seal teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Seal offers the embodiment of upon acceptance of the push notification, displaying transaction details on the guest device. One of ordinary skill in the art at the time the invention was made would have recognized the 
Grassadonia and Seal fail to specifically teach simultaneously displaying transaction details on both the guest device and the POS terminal. The Examiner provides Zafar to teach and disclose this claimed feature.
The claimed subject matter that is met by Zafar includes:
simultaneously displaying transaction details on both the guest device and the POS terminal (Zafar: column 3, line 54 through column 4, line 16).
Grassadonia and Seal teach POS network systems and methods utilizing mobile devices. Zafar teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Zafar offers the embodiment of simultaneously displaying transaction details on both the guest device and the POS terminal. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of simultaneously displaying transaction details on both the guest device and the POS terminal as disclosed by Zafar to the POS network systems and methods utilizing mobile devices as taught by Grassadonia and Seal for the predicted result of improved POS network systems and methods utilizing mobile devices. No additional findings are seen to be necessary. 
Grassadonia, Seal and Zafar fail to specifically teach 2.) notifies the POS terminal that completion of the transaction is via exclusive communications between the server and the guest device. The Examiner provides Zhang to teach and disclose this claimed feature.
The claimed subject matter that is met by Zhang includes:
notifies the POS terminal that completion of the transaction is via exclusive communications between the server and the guest device (Zhang: ¶¶ 0096-0098 and Fig. 5B)
Grassadonia, Seal and Zafar teach point of sale systems and methods. Zhang teaches a comparable point of sale system and method that was improved in the same way as the claimed invention. Zhang offers the embodiment of notifies the POS terminal that completion of the transaction is via exclusive communications between the server and the guest device. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the notification as disclosed by Zhang to the point of sale systems and methods as taught by Grassadonia, Seal and Zafar for the predicted result of improved point of sale systems and methods. No additional findings are seen to be necessary. 

As per claims 2, 9 and 16, the claimed subject matter that is met by Grassadonia, Seal, Zafar and Zhang includes:

The motivation for combining the teachings of Grassadonia, Seal, Zafar and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 3, 10 and 17, the claimed subject matter that is met by Grassadonia, Seal, Zafar and Zhang includes:
wherein the payment instrument data comprises a gift card number (Grassadonia: column 2, lines 1-12, column 8, lines 55-67 and column 9, lines 1-19) 
The motivation for combining the teachings of Grassadonia, Seal, Zafar and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 4, 11 and 18, the claimed subject matter that is met by Grassadonia, Seal, Zafar and Zhang includes:
wherein the guest device comprises a smart phone (Grassadonia: column 5, lines 42-57).
The motivation for combining the teachings of Grassadonia, Seal, Zafar and Zhang are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 5 and 12, the claimed subject matter that is met by Grassadonia, Seal, Zafar and Zhang includes:
wherein the guest device comprises a smart tablet (Grassadonia: column 5, lines 42-57).
The motivation for combining the teachings of Grassadonia, Seal, Zafar and Zhang are discussed in the rejection of claims 1 and 8, and are incorporated herein.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of Seal, Zafar and Zhang as applied in claims 1, 8 and 15, and further in view of United States Patent Application Publication No. 2015/0332223 A1 to Aaron et al. (“Aaron”).
As per claims 6, 13 and 19, Grassadonia, Seal, Zafar and Zhang fail to specifically teach wherein the transaction completion data comprises at least of a tip amount and a feedback score. The Examiner provides Aaron to teach and disclose this claimed feature.
The claimed subject matter that is met by Aaron includes:
wherein the transaction completion data comprises at least of a tip amount and a feedback score (Aaron: ¶¶  0039, 0048 and 0052).
Grassadonia, Seal, Zafar and Zhang teach POS network systems and methods utilizing mobile devices. Aaron teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Aaron offers the embodiment of wherein the transaction completion data comprises a tip amount and a feedback score. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific transaction completion data as disclosed by Aaron to the transaction completion data as taught by Grassadonia, Seal, Zafar and Zhang for the predicted result of improved POS network systems and methods utilizing mobile devices. No additional findings are seen to be necessary. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of Seal, Zafar, Zhang and Aaron as applied in claims 6, 13 and 19, and further in et al. (“Jibowu”).
As per claims 7, 14 and 20, the claimed subject matter that is met by Grassadonia, Seal, Zafar, Zhang and Aaron includes:
transmitting a notification to a management terminal; and receiving an action from the management terminal selected to improve experience of the guest (Aaron: ¶¶ 0054-0056)
Grassadonia, Seal, Zafar, Zhang and Aaron fail to specifically teach at the server, determining that a guest is dissatisfied with an order corresponding to the transaction based on the at least one of the tip amount and the feedback score. The Examiner provides Jibowu to teach and disclose this claimed feature.
The claimed subject matter that is met by Jibowu includes:
at the server, determining that a guest is dissatisfied with an order corresponding to the transaction based on the at least one of the tip amount and the feedback score (Jibowu: ¶¶ 0061) 
Grassadonia, Seal, Zafar, Zhang and Aaron teach systems and methods for performing transactions using a mobile device. Jibowu teaches a comparable system and method for performing transactions using a mobile device that was improved in the same way as the claimed invention. Jibowu offers the embodiment of determining that a guest is dissatisfied with an order corresponding to the transaction based on the at least one of the tip amount and the feedback score. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the determination as disclosed by Jibowu to the entered . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627